DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
The following action is in response to the amendment/remarks of 11/11/2021.

By the amendment, claims 1, 13 and 17 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks 11/11/2021 pages 8-10), that the primary reference Ben-Itzhak fails to disclose or suggest that (1) people other than the user who have similar characteristics as the user are determined, (2) the determining uses demographics, user characteristics, and population segment analysis, (3) activities and interests of the people other than the user who have similar characteristics as the user are determined, and (4) dynamic web content on a website is adjusted based on the NLP inputs from the user, based on the activities and interests of the user, based on NLP inputs from the people 
Ben-Itzhak is directed to a providing personalized content to a user by interacting with a conversation agent.  This interaction may be performed using Natural Language Processing to process voice inputs by the user (¶23: conversation paths and action triggers are carried out using natural language processing).  The conversation agent uses a user profile (¶25: user profile for each of the multiple users interacting with the system, ¶55) and other data to determine which content to recommend to the user and adjust the available content (¶35: content recommendations are based on pluralities of data).  Each of these user profiles contain data detailing characteristics of the respective user as well as activities and interests (¶25: each profile details information relating to the user and activities of each respective user). Ben-Itzhak discloses that the analytics and determination on not only the first user profile, but also user profiles of other users (¶76: trust measures, relied on for determining content candidate pools, have levels such as “based on the user profile, user action or activity history, an associated user cluster, etc.”).  The content recommendations are further filtered by collaborative filtering using the collected user data of multiple users. These multiple users are paired based on user-engagement indications (¶96).  
Accordingly, Ben-Itzhak does clearly teach that (1) people other than the user who have similar characteristics as the user are determined (¶96), (2) the determining uses demographics, user characteristics, and population segment analysis (¶25, ¶55), (3) activities and interests of the people other than the user who have similar characteristics as the user are determined (¶25, ¶55, ¶76, ¶96), and (4) dynamic web content on a website is adjusted based on the NLP inputs from the user (¶35), based on the activities and interests of the user, based on NLP inputs from the people other than the user who have similar characteristics as the user, and based on the activities and interests of the people 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Itzhak (US 2017/0250930 published 08/31/2017, from Applicant’s IDS of 09/16/2020, previously presented).

Regarding claim 1, Ben-Itzhak discloses a system for providing dynamic web content (¶16: content recommendation provisioning system, ¶39: website web content examples), the system comprising: 
an intelligent virtual assistant (IVA) configured to receive natural language processing (NLP) inputs from a user (¶16-17: engaging in interaction with conversation based AI agent, ¶23: conversation intent can be processed using known NLP techniques); and 
a computing device in communication with the IVA and configured to:
determine characteristics of the user from the NLP inputs (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determine activities and interests of the user from the NLP inputs (¶23, ¶25),
determine, from a data source, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
determine, from the data source, activities and interests of the people other than the user who have similar characteristics of the user (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles), and
adjust dynamic web content on a website based on the NLP inputs from the user (¶16-17: collected user communication inputs are analyzed to provide/adjust content to personalized content, ¶39-41: devices in communication with the AI agent dynamically adjust the content on, for example, a web page/website), based on the activities and interests of the user, based on NLP inputs from the people other than the user who have similar characteristics as the user, and based on the activities and interests of the people other than the user who have similar characteristics as the user (¶75-77: identification of personalized content is based on recommendation candidate pools which include trust measurements, ¶79: trust measurements are based on at least content presented in a particular language or geographic location, i.e. demographic similarities, classification of users by interest, i.e. characteristic similarities, ¶95-96: collaborative filtering of content recommendations using paired user data based on user-engagement indications derived from user profiles, ¶98: surfacing recommendations to new users based on popular, trending or pinned content).  

Regarding claim 2, Ben-Itzhak discloses the system of claim 1, further comprising at least one of an internal data source or an external data source, wherein the computing device is configured to receive data from the internal data source or the external data source and further adjust the content on the website based on the received data (¶42-44, ¶57, ¶60).  

Regarding claim 3, Ben-Itzhak discloses the system of claim 2, wherein the internal data source comprises at least one of email, live chat logs, call center audio transcripts, website search queries, and customer service channels (¶42-44), and wherein the external data source comprises at least one of social media platforms or business forums (¶42-44, ¶57, ¶60).  

Regarding claim 4, Ben-Itzhak discloses the system of claim 2, wherein the computing device is configured to use at least one of the internal data source, the external data source, or usage data to determine information comprising at least one of trends, occurrences, volumes, or times of subject matter comprising news events, places, or people, and to further adjust the content on the website based on the determined information (¶60, ¶67).  

Regarding claim 5, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to further adjust the content on the website based on at least one of activities of the user, interests of the user, activities of people who are similar to the user, interests of people who are similar to the user, trending content, or trending subject matter (¶60, ¶67).  

Regarding claim 6, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to adjust the content on the website based on past usage data of at least the user or other users (¶42-44, ¶65).  

Regarding claim 7, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to dynamically tailor the content on the website to the user based on an identification of the user (¶62, ¶65).  

Regarding claim 8, Ben-Itzhak discloses the system of claim 1, wherein the website is associated with an entity that provides a product or a service to the user (¶39, ¶60).  

Regarding claim 9, Ben-Itzhak discloses the system of claim 1, wherein the NLP inputs are based on previous natural language conversations between the user and the IVA (¶65, ¶23).  

Regarding claim 10, Ben-Itzhak discloses the system of claim 1, wherein adjusting the content on the website comprises generating and presenting links on the website to webpages in order of volume over a defined time threshold, or by variance over a standard volume over a longer established time frame (¶73-77).  

Regarding claim 11, Ben-Itzhak discloses the system of claim 1, wherein adjusting the content on the website comprises dynamically adjusting the website comprises providing an element on a website for what is most urgent to users (¶84).  

Regarding claim 12, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to monitor a unit associated with the website, and when the unit volume or activity starts to spike beyond normal expectations, then information about the unit is proactively or preemptively offered on the website, or a webpage of the website, without ever having a conversation with the user (¶79: whitelist worldwide content recommendations).  

Regarding claim 13, Ben-Itzhak discloses a method for providing dynamic web content, the method comprising: 
obtaining data from at least one internal data source, at least one external data source, or intelligent virtual assistant (IVA) data (¶42-44, ¶57, ¶60) comprising natural language processing (NLP) inputs from a user (¶16-17, ¶23); 
determining characteristics of the user from the obtained data (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determining activities and interests of the user from the obtained data (¶23, ¶25),
determining, using data from the at least one internal data source, the at least one external data source, or the intelligent virtual assistant (IVA) data, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
determining, using data from the at least one internal data source, the at least one external data source, or the intelligent virtual assistant (IVA) data, activities and interests of the people other than the user who have similar characteristics of the user (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles), and
monitoring the data for information pertaining to at least one of the user, other users, or an entity (¶16-17); 
analyzing the information (¶16-17); 
determining content to be placed on a website based on the analyzed information (¶16-17, ¶41-43), based on the activities and interests of the user, and based on the activities and interests of the people other than the user who have similar characteristics as the user (¶75-77: identification of personalized content is based on recommendation candidate pools which include trust measurements, ¶79: trust measurements are based on at least content presented in a particular language or geographic location, i.e. demographic similarities, classification of users by interest, i.e. characteristic similarities, ¶95-96: collaborative filtering of content recommendations using paired user data based on user-engagement indications derived from user profiles, ¶98: surfacing recommendations to new users based on popular, trending or pinned content); and 
adjusting the website using the determined content (¶16-17, ¶41-43).  

Regarding claim 14, Ben-Itzhak discloses the method of claim 13, wherein analyzing the information comprises analyzing the information for at least one of trends, occurrences, volumes, or times of subject matter comprising news events, places, or people (¶60, ¶67).  

Regarding claim 15, Ben-Itzhak discloses the method of claim 14, wherein the subject matter is directed to the user, other users, the entity, or other entities or organizations (¶65).  

Regarding claim 16, Ben-Itzhak discloses the method of claim 13, wherein adjusting the website comprises displaying on the website at least one of subject matter or links to content related to the subject matter (¶73).  

Regarding claim 17, Ben-Itzhak discloses a method for providing dynamic web content, the method comprising: 
authenticating a user of a website (¶69: authenticating information for website); 
obtaining intelligent virtual assistant (IVA) data pertaining to the user (¶70: Chatbot for user profile); 
determining characteristics of the user from the IVA data (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determining activities and interests of the user from at least one internal data source, at least one external data source, or the IVA data (¶23, ¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55),
determining, using data from the at least one internal data source, the at least one external data source, or the IVA data, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
determining activities and interests of the people other than the user who have similar characteristics of the user, from the at least one internal data source, the at least one external data source, or IVA data (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
analyzing the data to determine trending content or trending subject matter (¶71-72, ¶65, ¶75-76); 
determining dynamic web content comprising subject matter or links or other content to be displayed on the website for the user based on the analyzed data, based on the activities and interests of the user, and based on the activities and interests of the people other than the user who have similar characteristics as the user (¶71-73, ¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles); and 
adjusting the website using the determined dynamic web content subject matter or links or other content (¶73, ¶98).  

Regarding claim 18, Ben-Itzhak discloses the method of claim 17, further comprising obtaining data from at least one of an internal data source, an external data source, or usage data, wherein analyzing the data further comprises analyzing the obtained data (¶42-44, ¶57, ¶60).  

Regarding claim 19, Ben-Itzhak discloses the method of claim 17, wherein the IVA data comprises natural language processing (NLP) inputs from the user (¶23, ¶73).  

Regarding claim 20, Ben-Itzhak discloses the method of claim 17, wherein the trending subject matter is directed to the user, other users, the entity, or other entities or organizations (¶65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2018/0096073) – pertains to content recommendation based on users’ preferences (Fig. 3).
Jeon et al. (US 2009/0055385) – pertains to media content recommendation based on user activity as compared to audience activity (Fig. 4A-4B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179